959 So. 2d 509 (2007)
Elodie FLEMING, Calvin A. Fleming III, John Paul Fleming, Georgia Rose Properties LLC, Douglas R. Fleming, Jr., Sue Reed Fleming, Douglas Fleming III, Suzanne Fleming Harvey, and Jamie Lou Fleming
v.
The TOWN OF JEAN LAFITTE, Tim Kerner, Individually and in His Capacity as Mayor of the Town of Jean Lafitte and Paul Hubbard d/b/a Hubbard Construction Company Incorporated c/w Hubbard Enterprises, Incorporated *510 vs.
Elodie Fleming, Calvin A. Fleming III, John Paul Fleming, Douglas Fleming, Jr., Sue Reed Fleming, Suzanne Fleming Harvey, Jamie Lou Fleming, Douglas Fleming III, and Georgia Rose Properties, L.L.C.
No. 2007-C-0977.
Supreme Court of Louisiana.
June 22, 2007.
Denied.